t c memo united_states tax_court blair t wessner petitioner v commissioner of internal revenue respondent docket no 26714-10l filed date blair t wessner pro_se william r brown jr for respondent memorandum opinion foley judge the issue for decision is whether respondent abused his discretion in determining to proceed with the collection of petitioner’s federal_income_tax liability by levy the parties submitted this case fully stipulated pursuant to rule background petitioner failed to file her federal_income_tax return and respondent pursuant to sec_6020 prepared a substitute for return respondent on date sent petitioner a notice_of_deficiency and on date sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing relating to on date petitioner submitted a form request for a collection_due_process or equivalent_hearing attached a 16-page letter in which she asserted that respondent lacked authority to file a substitute for return and stated that the heart of this matter and appeal is the lack of any statute which clearly and unequivocally makes me liable for or subject_to the federal_income_tax imposed on date respondent scheduled a telephonic collection_due_process cdp hearing and informed petitioner that a face-to-face hearing would be available only if she withdrew previously asserted frivolous issues and submitted all required returns respondent also requested that petitioner submit financial unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure documentation proof that she was current with all federal_income_tax obligations a form_656 offer_in_compromise and a form 433-a collection information statement for wage earners and self-employed individuals on date appeals officer donna connolly ao connolly conducted a telephonic hearing petitioner asserted that she was entitled to challenge her underlying tax_liability and requested a face-to-face hearing ao connolly informed petitioner that she was not entitled to challenge her underlying tax_liability and denied her request for a face-to-face hearing on date petitioner informed ao connolly that she had not received a notice_of_deficiency relating to ao connolly was unable to verify that petitioner had received a notice_of_deficiency and transferred her case to appeals officer eric feinman ao feinman on date ao feinman sent petitioner a letter informing her that she was entitled to challenge her underlying tax_liability by submitting a federal_income_tax return ao feinman also informed petitioner that respondent would issue a determination based on the information in the administrative record if she did not submit the return on or before date petitioner did not submit the requested return or otherwise challenge her underlying tax_liability on date respondent sent petitioner a notice_of_determination sustaining the proposed collection action on date petitioner while residing in florida filed a petition with the court discussion during the cdp hearing petitioner had the opportunity but failed to challenge her underlying tax_liability see thompson v commissioner t c __ __ slip op pincite date a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing 129_tc_107 therefore petitioner’s underlying tax_liability is not properly before the court and we review respondent’s determination for abuse_of_discretion see thompson v commissioner t c at __ slip op pincite giamelli v commissioner t c pincite petitioner raised frivolous issues in her cdp hearing request did not raise any relevant issues during the hearing did not propose a collection alternative and did not provide requested documentation accordingly respondent did not abuse his discretion see gould v commissioner t c __ __ slip op pincite date holding that it is not an abuse_of_discretion for the commissioner to reject a taxpayer’s request for a face-to-face hearing if such a hearing would be there is insufficient documentation in the record to establish petitioner’s underlying tax_liability even if it were at issue see rule a futile 135_tc_344 w hen an appeals officer gives a taxpayer an adequate timeframe to submit requested items it is not an abuse_of_discretion to move ahead if the taxpayer fails to submit the requested items sec_301_6330-1 q a-d8 proced admin regs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
